Exhibit 10.2

RELOCATION AGREEMENT

This RELOCATION AGREEMENT is entered into and dated effective as of May 4, 2012
(the “Effective Date”) by and between BRIGHTPOINT, INC., an Indiana corporation
(the “Employer” or the “Company”), and Anurag Gupta (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Employer desires to employ (the “Employment”) the Executive as its
President, Europe, Middle East and Africa, as more fully set forth in that
certain Employment Agreement between the parties hereto dated effective
January 1, 2010 (the “Employment Agreement”); and

WHEREAS, as a condition of the Employment, the Executive was required to
relocate himself and his family from the United States of America to Spain;

WHEREAS, the parties desire Executive to relocate from Spain to the United
Kingdom; and

WHEREAS, to induce the Executive to continue the Employment the Employer has
agreed to provide the Executive with certain relocation benefits upon the terms
and conditions set forth below;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound hereby, the Employer
and the Executive hereby agree as follows:

 

  1. Term. For the lesser of (i) so long as the Executive remains employed by
the Employer pursuant to the terms of the Employment Agreement and resides in
the United Kingdom, or (ii) three years from the Effective Date (the “Term”),
the Executive shall be entitled to receive the following benefits (the
“Relocation Benefits”):

 

  a) A housing allowance in the amount of £8,000 per month (or £96,000
annualized) payable by the Employer in twelve monthly installments. This payment
is subject to required tax withholdings.

 

  b) Annual paid family trips to the United States of America in an annual
aggregate amount not to exceed four business class tickets per year, provided
that the timing of such trip received the prior approval of the Chief Executive
Officer of the Company;

 

  c) The Company shall arrange and pay for professional tax advice and
preparation for the Executive in relation to his United States and European
personal income taxes on an annual basis. The provider of such professional
services will be appointed by the Company.



--------------------------------------------------------------------------------

  d) The Company shall provide tax equalization, if necessary, to employment
related compensation to include a) base salary, b) bonus, c) equity issued by
the Company. For purposes of clarify, the Company will not provide tax
equalization, if necessary, on any personal investments (real estate, stocks,
etc.) or other personal income.

 

  e) The Company shall provide either an international health insurance policy
for the Executive and his family or, if allowable under the Company’s U.S.
health insurance plan, allow him and his family to continue to participate in
this benefit. It is understood that the Executive’s son will continue to be
covered while living in the United States as long as he is eligible for coverage
under the Company’s benefit programs.

 

  2. Reimbursement of Expenses. The Company shall provide a monthly automobile
allowance in the amount of £1,750. All taxes will be the responsibility of the
Executive.

 

  3. For a period not to exceed three (3) months from the Effective Date, the
Company will provide temporary housing accommodations.

 

  4. End of Term/Termination. The parties agree that at the end of the Term (as
defined in Section 1 of this Agreement) the Company will review whether this
agreement shall be extended for an additional period, which determination shall
be made at the sole discretion of the Company’s Compensation and Human Resources
Committee. Should this Agreement not be renewed, the Company shall pay
reasonable expenses associated with the repatriation of the Executive and his
family to the United States.

 

  5. Currency. All relocation benefits are expressed in and will be paid in
United States Dollars except as expressly designated otherwise in this
Agreement.

 

  6. Termination without Cause. For the sake of clarity, notwithstanding Clause
VIII of the Employment Agreement, if the Executive is terminated without cause,
all amounts in this Relocation Agreement will be excluded in the calculation of
the amount due to the individual.

 

  7. General. This Agreement is further governed by the following provisions:

 

  a) Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.



--------------------------------------------------------------------------------

To the Employer:         Brightpoint, Inc.

7635 Interactive Way, Suite 200

Indianapolis, Indiana 46278

Attn: General Counsel

To the Executive:         Anurag Gupta

Address on file

 

  b) Parties in Interest. Executive may not delegate his duties or assign his
rights hereunder. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.

 

  c) Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
Relocation Benefits and contains all of the covenants and agreements between the
parties with respect to such benefits. Notwithstanding the foregoing or anything
in this Agreement to the contrary, in the event any of the terms of this
Agreement conflict with any of the terms of the Employment Agreement, the terms
of the Employment Agreement shall govern.

 

  d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana without regard to conflicts of
law principles. Executive agrees to and hereby does submit to jurisdiction
before any state or federal court of record in Marion County, Indiana, or in the
state and county in which such violation may occur, at Employer’s election.

 

  e) Severability. In the event that any term or condition in this Agreement
shall for any reason be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or condition of this Agreement,
but this Agreement shall be construed as if such invalid or illegal or
unenforceable term or condition had never been contained herein.

 

  f) Execution in Counterparts. This Agreement may be executed by the parties in
one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement effective as of the Effective Date on the dates set forth below.

 

BRIGHTPOINT, INC. By:   /s/ Robert J. Laikin   Robert J. Laikin,  

Chairman of the Board and

Chief Executive Officer

Date:   May 4, 2012   /s/ Anurag Gupta   ANURAG GUPTA Date:   May 4, 2012